MEMORANDUM **
Carlos Robles-Rosas appeals from the district court’s order revoking supervised release and the twelve-month sentence imposed by the district court. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Robles-Rosas contends the imposition of supervised release increased the maximum penalty provided by the statute of conviction and thereby violated his Sixth Amendment rights. His argument is precluded by United States v. Huerta-Pimental, 445 F.3d 1220, 1224 (9th Cir.2006).
The district court did not abuse its discretion by allowing the government to elicit further testimony from the officers who arrested Robles-Rosas and discovered drugs on his person. See United States v. Suarez-Rosario, 237 F.3d 1164, 1167 (9th Cir.2001).
Affording great deference to the district court’s finding that the officers testified credibly, see United States v. Williams, 978 F.2d 1133, 1135 (9th Cir. 1992) (per curiam), we conclude that the district court’s factual findings are not clearly erroneous, and its finding that Robles-Rosas violated the terms of his supervised release is supported by a preponderance of the evidence. See 18 U.S.C. § 3583(e)(3); United States v. Lomayaoma, 86 F.3d 142, 146-47 (9th Cir.1996).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.